UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 11, 2015 STEEL PARTNERS HOLDINGS L.P. (Exact name of registrant as specified in its charter) Delaware 0-5465 13-3727655 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 590 Madison Avenue, 32nd Floor, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 520-2300 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On June 11, 2015, Steel Partners Holdings L.P. (the “Company”) held its Annual Meeting of Limited Partners (the “Annual Meeting”). A total of 27,651,544 limited partnership units of the Company were entitled to vote as of April 15, 2015, the record date for the Annual Meeting. There were 23,203,919 units present in person or by proxy at the Annual Meeting, representing approximately 83.91% of the units entitled to vote. At the Annual Meeting unitholders were asked to vote on three proposals; set forth below are the matters acted upon by the unitholders at the Annual Meeting, and the final voting results of each such proposal. Proposal 1 The unitholders elected each of the five independent director nominees to the Board of Directors of the Company’s general partner, Steel Partners Holdings GP Inc., until the limited partners’ annual meeting in 2015 and until their successors are duly elected and qualified . Nominee For Against Withheld Broker Non-Votes Anthony Bergamo John P. McNiff Joseph L. Mullen General Richard I. Neal Allan R. Tessler Proposal 2 The unitholders approved, on an advisory basis, the compensation ofthe Company’s named executive officers. For Against Abstain Broker Non-Votes Proposal 3 The unitholders ratified the appointment of BDO USA, LLP as the Company's independent registered public accounting firm for the fiscal year ending December31, 2015. For Against Abstain Broker Non-Votes 0 SIGNATURES Pursuant to the requirements of the Exchange Act, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:June 16, 2015 STEEL PARTNERS HOLDINGS L.P. By: Steel Partners Holdings GP Inc. Its General Partner By: /s/ James F. McCabe, Jr. James F. McCabe, Jr. Chief Financial Officer
